To vacate a judgment for the value, in a replevin suit appealed from a Justice Court, the plaintiff not appearing when the cause was reached upon call of- the docket.
Denied February 19, 1896, with costs.
Delator insisted that the order allowing an appeal was made upon an ex parte application; that the cause was not properly upon the docket for the term, and that-the foim of the judgment was changed, after the original entry thereof, upon an ex parte application, but these questions were all fully considered upon an application made by relator for a new trial, which, was denied.